OPINION OF THE COURT
Per Curiam.
By decision and order of this court dated January 22, 1990, *143the respondent was suspended from the practice of law for a period of two years, effective February 16, 1990 (Matter of Manning, 153 AD2d 254). By decision and order of this court dated April 16, 1990, the petitioner was authorized to institute a new disciplinary proceeding against the respondent.
The petition containing two charges of professional misconduct was personally served upon the respondent on December 13, 1990. The respondent has failed to appear or submit an answer.
The petitioner now moves to hold the respondent in default in answering and to impose disciplinary measures upon the respondent based upon the charges set forth in the petition. The petitioner’s motion to hold the respondent in default owing to his failure to appear or answer the petition in this proceeding was personally served upon the respondent on April 17, 1991. The respondent has failed to appear or answer regarding the motion.
The charges involve (1) neglect of a personal injury matter for 9Vi years, and (2) a failure to cooperate with the Grievance Committee in its investigation of the complaint.
The charges, if established, would require the imposition of a disciplinary sanction. Since the respondent has chosen not to appear or answer in these proceedings, the charges must be deemed established. The petitioner’s motion to hold the respondent in default and to impose discipline is therefore granted. Accordingly, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Kunzeman and Rosenblatt, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Joseph T. Manning is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent Joseph T. Manning is commanded to continue to desist *144and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.